UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4368


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SHERRON ANTONIO DEGRAFFENREID, a/k/a Shaerron Degraffenried,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:12-cr-00254-BR-1)


Submitted:   November 21, 2013            Decided:   November 27, 2013


Before DAVIS, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Yvonne V. Watford-McKinney, Assistant United
States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Sherron Degraffenreid pled guilty, without a written

plea   agreement,       to     possessing         a    firearm      after     having         been

convicted     of    a   felony,       18    U.S.C.      §   922(g)      (2012),        and    was

sentenced      to       a     within-Guidelines              term       of      37     months’

imprisonment.           He    appeals,        arguing       that     his     sentence         was

unreasonable        because     the        district     court       failed       to    address

mitigating evidence he presented at sentencing.

              In reviewing a sentence, we must first ensure that the

district      court     did     not    commit         any   “significant             procedural

error,” such as failing to properly calculate the applicable

Guidelines range, failing to consider the 18 U.S.C. § 3553(a)

(2012) factors, or failing to adequately explain the sentence.

Gall v. United States, 552 U.S. 38, 51 (2007).                               The district

court is not required to “robotically tick through § 3553(a)’s

every subsection.”            United States v. Johnson, 445 F.3d 339, 345

(4th Cir. 2006).            However, the district court “must place on the

record an ‘individualized assessment’ based on the particular

facts of the case before it.                      This individualized assessment

need   not    be    elaborate         or    lengthy,        but    it    must     provide       a

rationale tailored to the particular case at hand and adequate

to   permit    ‘meaningful       appellate         review.’”            United       States    v.

Carter, 564 F.3d 325, 330 (4th Cir. 2009) (quoting Gall, 552
U.S. at 50) (internal footnote omitted)).

                                              2
              At    Degraffenreid’s         sentencing            hearing,        his    attorney

argued for a below-Guidelines sentence of 24 months — pointing

out to the court, inter alia, Degraffenreid’s excellent work

history,    his      family’s       support,         and    serious      injuries          he   had

already     sustained           after      an        attack       by     another           inmate.

Degraffenreid        addressed      the    court       personally,           apologizing        for

his conduct and also pointing out that he had remained in school

after   his    indictment          and    completed         a     course      to    obtain      his

commercial driver’s license.

              We    conclude,       based       on    our       review       of    the     record,

including     the    sentencing          transcript,        that       the    district       court

adequately         considered       the     relevant            § 3553(a)          factors      and

explained     its        reasons    for    the       chosen       sentence.          The     court

clearly     took         into      consideration            the     specific             arguments

Degraffenreid’s attorney made for a downward variance but found

that a Guidelines sentence was appropriate.

              Accordingly, we affirm Degraffenreid’s sentence.                                   We

dispense      with       oral    argument        because         the     facts       and     legal

contentions        are    adequately       presented        in     the   materials          before

this court and argument would not aid the decisional process.



                                                                                          AFFIRMED




                                                3